Citation Nr: 1013119	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07 28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right kidney 
disorder, described as residuals of a nephrectomy, right 
kidney.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from April 1946 to November 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Phoenix, Arizona, which in part denied service 
connection for a heart disorder, hypertension, and a right 
kidney disorder.

Subsequently, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for ischemic heart disease.  As required by 38 U.S.C. 
1116, the Department of Veterans Affairs will issue 
regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for ischemic heart disease.  The regulation will 
take effect on a date fixed in the final rule, which is 
published in the Federal Register.  Until that time, VA does 
not have authority to establish service connection and award 
benefits based upon the planned new presumption.  On 
November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on any claim for service 
connection that can not be granted under current law, but 
that potentially may be granted based on the planned new 
presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.

As the Veteran had Vietnam service, the Board determines 
that the claim of service connection for heart disease is a 
claim subject to the Secretary's stay.  Once the final 
regulation is published, the adjudication of any claim that 
has been stayed will be resumed.

The issue of service connection for a right kidney disorder 
is recharacterized in accordance with the Veteran's medical 
history to read as service connection for a right kidney 
disorder, described as residuals of a nephrectomy, right 
kidney.

The Veteran failed to appear for a scheduled Travel Board 
Hearing in December 2009, and a request for postponement was 
not received.  Accordingly, his request for a Travel Board 
hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of hypertension and 
service, to include exposure to Agent Orange.

2.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of a right kidney 
disorder and service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2009).

2.  A right kidney disorder was not incurred or aggravated 
while on active duty, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(e). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the appellant in pre-
adjudicative correspondence dated in April and August 2006, 
and post-adjudicative correspondence dated in March and 
October 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate the claims.  In an 
April 2006 response from the Veteran he indicated that he 
had no further evidence to submit in support of his claim.  

The appellant has not been afforded VA examinations in 
conjunction with his claims for service connection for 
hypertension and a right kidney disorder, to include as 
secondary to Agent Orange exposure.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   For these issues, there is no indication of 
incurrence in service and the evidence as it stands is 
sufficient in order to render a decision.  Indeed, the 
earliest diagnoses of the alleged conditions are many years 
after service.   Consequently, an examination is not in 
order.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In sum, the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the 
Veteran has not demonstrated any prejudice with regard to 
the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam War shall be presumed to have been exposed during 
such service to herbicide agents, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.   The last 
date on which such a Veteran shall be presumed to have been 
exposed to herbicide agents shall be the last date on which 
he served in Vietnam during the Vietnam era. 38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  The list of diseases does not include 
hypertension or kidney disease.  38 C.F.R. § 3.309(e).  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any disability other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32,395 (June 12, 2007).  

Notably, even if the statutory presumptions are 
inapplicable, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Veterans 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served in the 
Republic of Vietnam. Hence, the Board presumes that the 
Veteran was exposed to Agent Orange in service.

Background

The Veteran believes that his hypertension and right kidney 
disorder were incurred in service to include as secondary to 
Agent Orange exposure.  

Service treatment records are entirely silent for 
hypertension and a right kidney disorder.  In addition the 
August 1966 retirement examination was normal and revealed a 
normal blood pressure reading (BP) of 120/70.

In an April 1975 Clark Air Force Base hospital record it was 
noted that the Veteran was a civilian employee of ITT who 
was evacuated from Thailand for evaluation of a possible 
aortic aneurysm.  At that time it was noted that he was in 
no distress and his BP was normal in both upper extremities.

The records indicate that hypertension was first diagnosed 
in a Luke Air Force Base Hospital record dated approximately 
in 1976, or 10 years after service. 

A December 1990 Luke Air Force Base radiology report dated 
notes evidence of a prior right nephrectomy.  There was no 
evidence of any obvious metastic disease.

In a February 1991 Luke Air Force Base Hospital cystoscopy 
it was noted that both urethral orifices were normal with 
normal appearing urine.

December 2001 VA Medical Center (MC) clinical records 
recorded a BP of 160/80.  A January 2002 entry recorded a BP 
of 140/90 noting the Veteran was being treated with 
medication for hypertension. 

VAMC clinical records from October 1990 through November 
2005 note a history of a benign tumor of the right kidney, 
the Veteran underwent a right nephrectomy in 1977.   There 
was no evidence of any current kidney disease.

There are substantial private and VA treatment records which 
include treatment for various chronic conditions including 
hypertension.  However none of the medical evidence contains 
any probative evidence showing a relationship between his 
current hypertension or his residuals of a right nephrectomy 
to service or to any incident of service.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his extensive service treatment 
records and retirement examination which are entirely silent 
for any treatments or diagnoses of hypertension and/or a 
right kidney disorder.   

The Board has reviewed all of the available post service 
treatment records, including all VA as well as private 
medical records.  These records are essentially silent for 
any complaints, treatment, or diagnoses of hypertension 
and/or a right kidney disorder until approximately 1976 
(hypertension), or 10 years after service; and 1977 (right 
nephrectomy), or 11 years after service.   These records do 
not link hypertension and/or a right kidney disorder to 
service or exposure to Agent Orange.

In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology since service.  
This weighs heavily against the claims.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Indeed, the Veteran does 
not dispute that the initial findings of hypertension and 
kidney disorder began well after service separation.  
Rather, he contends that he has such disabilities due to 
exposure to Agent Orange.  Accordingly, the theory of 
entitlement based on continuity of symptomatology since 
service is not appropriate.  38 C.F.R. § 3.303(b).   

The current presence of the disabilities of hypertension and 
the nephrectomy, right kidney are clearly shown in the 
record.  Significantly, however, the medical evidence does 
not tend to link hypertension and a right kidney disorder to 
service, to include exposure to Agent Orange.  For example, 
private medical records from Dr. ASL from 2006 to 2008 show 
that the Veteran repeatedly told his doctor that he blamed 
exposure to Agent Orange for all of his problems.  In 
November 2006, the doctor stated that he did not know how to 
respond to such comments by the Veteran; the opinion was 
that the Veteran would have to go to be evaluated in a 
center that did that type of evaluation.  Clearly, this 
doctor did not at that time feel that he was competent to 
provide such opinion himself.  In January 2007, the doctor 
again commented regarding the Veteran's report that he had 
been approved for Agent Orange exposure by VA and that most 
of his symptoms have centered around that disease process.  
(Service connection is in effect for prostate cancer, rated 
100 percent disabling, and erectile dysfunction, rated as 
noncompensable, as related to Agent Orange exposure.  
Service connection is also in effect on a direct basis, 
claimed as frostbite for peripheral neuropathy of both upper 
and lower extremities, each rated as 10 percent disabling.).  
In his assessment in January 2007, the doctor first stated 
that he really did not know the etiology of a disorder [not 
at issue].  The doctor then wrote that the Veteran had a 
history of metastatic prostate cancer, history of a kidney 
tumor and peripheral neuropathy, so it was conceivable that 
all of these symptoms are somehow related.   The doctor 
separately listed the Veteran's problems which included, in 
part, history of kidney tumor, peripheral neuropathy, and 
history of exposure to Agent Orange possibly causing 
peripheral neuropathy.  

The Board finds that the commentary from Dr. ASL does not 
constitute a sufficient nexus opinion on which to grant 
service connection nor does it even tend to link the 
currently-claimed disabilities to service.  Rather, this 
doctor in November 2006 first makes clear in his statements 
that he does not feel he can render a positive nexus 
statement in that he concludes that the Veteran should be 
evaluated by someone who can.  Although the later statement 
in January 2007 is slightly more supportive in that the 
doctor posits that it is "conceivable" that all symptoms are 
"somehow" related, the doctor is again equivocal.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  Further, the "problem" list 
and assessments continue to separately list the pertinent 
disorder and the history of Agent Orange exposure.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, 
the Board accords little weight to these statements.      
     
The only evidence of record affirmatively showing that 
hypertension and/or a right kidney disorder are related to 
service is the Veteran's own statements.  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Veteran himself may believe that 
his current hypertension and/or right kidney disorder are 
related to service.  However, this question of etiology 
involves complex medical issues that he is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

When weighing the medical and lay evidence of record, the 
weight of the evidence is against the claims and the 
benefits sought on appeal cannot be granted.  Therefore, 
neither direct nor presumptive service connection is 
warranted for hypertension and a right kidney disorder.   
The claims are denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension and a right kidney disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for a right kidney disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


